PER CURIAM.
The trial court’s written reasons for departure from the sentencing guidelines erroneously state that appellant was adjudicated guilty of robbery with a firearm and sentenced to 20 years of imprisonment. We remand for correction of these scrivener’s errors in conformance with the oral pronouncement of sentence and the written judgment and sentence. The judgment and sentence are, in all other respects, affirmed.
BOOTH and SHIVERS, JJ., and TILLMAN PEARSON (Ret.), Associate Judge, concur.